DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s)/remark(s) and amendment of the claims filed on November 11 and 12, 2021, claims 1-7 and 9-22 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant has amended claims 1-2, 7, 11-14 and 20-21 and added claim 22. Previously, claim 8 had been cancelled. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claim 7 from patent ‘948 cover the instant claimed method. For instance, the method claim 1 covers autonomous steps of the robot to deliver article inside a recipient container. 
The different between the scope and content of the patent claim 7 and the claim of the application at issue is that claim 1 of the application contains “whereby a consumer can retrieve the article from the recipient container at the second location.”
However, Brady et al. (Pat. No.: US 10,245,993 B1) disclose an apparatus and method for an automotive ground vehicle (AGV) having a storage compartment configured to transfer items between the AGV and a second AGV having a storage compartment, wherein a user travels to a pickup area, for instance, where the second vehicle is located for retrieving the items from the storage compartment of the second AGV (see col. 18, lines 22-28; col. 4, lines 60-65; col. 20, lines 45-51; col. 37, lines 24-33; col. 37, lines 50-53Figures 2A, and 6).  
	Given the teaching of Brady et al., which is in the same field of endeavor as the application at issue, it would have been obvious to one ordinary skill in the art to modify the method of patent claim 1 to include a process for retrieving items from a second AGV storage compartment because it would enhance an autonomous delivery vehicle    to permit a user to obtain his/her requested / purchase items from the vehicle storage compartment at a specific location.   

Claims 2-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-11 in combination with claim 7 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claims 8-11 in combination with claim 7 from patent ‘948 cover the instant claimed method. Therefore, it would have been obvious for one ordinary skill in the art to implement the claimed method because the patent claims 8-11 in combination with claim 7 from ‘948 cover the instant method claim.
   
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claim 1 from patent ‘948 covers the instant claimed method. Therefore, it would have been obvious for one ordinary skill in the art to implement the claimed method because the patent claims 1 from ‘948 covers the instant method claim.

Claims 9-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-15 in combination with claim 7 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claims 14-15 in combination with claim 7 from patent ‘948 cover the instant claimed method. Therefore, it would have been obvious for one ordinary skill in the art to implement the claimed method because the patent claims 14-15 in combination with claim 7 from ‘948 cover the instant method claim.

Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-18 in combination with claim 7 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claims 17-18 in combination with claim 7 from patent ‘948 cover the instant claimed method. Therefore, it would have been obvious for one ordinary skill in the art to implement the claimed method because the patent claims 17-18  in combination with claim 7 from ‘948 cover the instant method claim.

Claims 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-18 in combination with claim 7 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claims 17-18 in combination with claim 7 from patent ‘948 cover the instant claimed method. Therefore, it would have been obvious for one ordinary skill in the art to implement the claimed method because the patent claims 17-18 in combination with claim 7 from ‘948 would cover the instant method claim.

Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claim 1 from patent ‘948 cover the instant claimed method. For instance, the method claim 14 cover autonomous steps of the robot to deliver article inside a recipient container. 
The different between the scope and content of the patent claim 1 and the claim of the application at issue is that claim 1 of the application contains “whereby a consumer can retrieve the article from the recipient container at the second location.”
However, Brady et al. (Pat. No.: US 10,245,993 B1) disclose an apparatus and method for an automotive ground vehicle (AGV) having a storage compartment configured to transfer items between the AGV and a second AGV having a storage compartment, wherein a user travels to a pickup area, for instance, where the second vehicle is located, for retrieving the items from the storage compartment of the second AGV (see col. 18, lines 22-28; col. 4, lines 60-65; col. 20, lines 45-51; col. 37, lines 24-33; col. 37, lines 50-53Figures 2A, and 6).  
	Given the teaching of Brady et al., which is in the same field of endeavor as the application at issue, it would have been obvious to one ordinary skill in the art to modify the method of patent claim 1 to include a process for retrieving items from a second AGV storage compartment because it would enhance an autonomous delivery vehicle    to permit a user to obtain his/her requested / purchase items from the vehicle storage compartment at a specific location.      
 
Claims 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 in combination with claim 1 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claims 2-4 in combination with claim 1 from patent ‘948  cover the instant claimed method. Therefore, it would have been obvious for one ordinary skill in the art to implement the claimed method because the patent claims 2-4 in combination with claim 1 from ‘948 cover the instant method claim.
  
Claims 18-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-6 in combination with claim 1 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claims 5-6 in combination with claim 1 from patent ‘948 cover the instant claimed method. Therefore, it would have been obvious for one ordinary skill in the art to implement the claimed method because the patent claims 5-6 in combination with claim 1 from ‘948 cover the instant method claim.

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claim 7 from patent ‘948 cover the instant claimed method. For instance, the method claim 20 covers autonomous steps of the robot to deliver article at a second location. 
However, Brady et al. (Pat. No.: US 10,245,993 B1) disclose an apparatus and method for an automotive ground vehicle (AGV) having a storage compartment configured to transfer items between the AGV and a second AGV having a storage compartment, wherein a user travels to a pickup area, for instance, where the second vehicle is located for retrieving the items from the storage compartment of the second AGV (see col. 18, lines 22-28; col. 4, lines 60-65; col. 20, lines 45-51; col. 37, lines 24-33; col. 37, lines 50-53Figures 2A, and 6).  
	Given the teaching of Brady et al., which is in the same field of endeavor as the application at issue, it would have been obvious to one ordinary skill in the art to modify the method of patent claim 7 to include a process for retrieving items from a second AGV storage compartment because it would enhance an autonomous delivery vehicle    to permit a user to obtain his/her requested / purchase items from the vehicle storage compartment at a specific location.      

Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-10 in combination with claim 7 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claims 9-10 in combination with claim 7 from patent ‘948 cover the instant claimed method. Therefore, it would have been obvious for one ordinary skill in the art to implement the claimed method because the patent claim 9-10 in combination with claim 7 from ‘948 cover the instant method claim.
  
Claim 22 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,520,948 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the method claim 7 from patent ‘948 cover the instant claimed method. Therefore, it would have been obvious for one ordinary skill in the art to implement the claimed method because the patent claim 7 from ‘948 cover the instant method claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-12, 14-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (Pat. No.: US 10,245,993 B1) and further in view of Theobald (Pat. No.: US 10,048,697 B1).

Regarding claims 1-2, and 14-15, 19, Brady et al. disclose an apparatus and method for an autonomous ground vehicle, comprising:
directing a robot having a plurality of wheels to pick up an article at a first location, wherein the robot has a transport container (e.g., an autonomous ground vehicle (AGV) comprising an storage compartment 202 A/B – see abstract, col. 4, lines 24-32; col. 7, lines 48-62; Figure 2A-2B )  for receiving the article at the first location (e.g., the AGV configured to receive an item for delivery - for instance at an AGV facility / material handling facility – limitation: first location. Figures 2A, 2B and 5 depict an AGV with a plurality of wheels - claim 2/19 limitation: the robot is a driverless wheeled vehicle) (e.g., see col. 34, lines 38-44, col. 4, lines 14-32, col. 6, lines 39-45 and Figure 5), 
navigating the robot over an outdoor transportation network from the first location to a second location (e.g., the AGV configured to navigate along a travel path from the facility to a delivery location – limitation: second location) (e.g., col. 31, lines 59-66; col. 19, lines 39-49; Figure 5),
directing the robot to align the transport container with a recipient container fixed at the second location (e.g., the AGV comprising a storage compartment 202 A to be moved adjacent to a second AGV having a storage compartment for transferring items between them; wherein the storage compartment of the second AGV is fixed at the location of the second AGV while it is stationary) (see col. 18, lines 22-28; Figures 2A, and 6) and 
causing the robot to remove the article from the transport container and deliver the article to the recipient container at the second location (e.g., a transfer mechanism configured to transfer item(s) between the AGV and second AGV storage compartment after opening the doors of both AGV – claim 15 limitation) (see col. 18, lines 22-28; Figures 2A, and 6), whereby a consumer can retrieve the article from the recipient container at the second location (e.g., a user travels to a pickup area for retrieving the item from the storage compartment, for instance of the second AGV) (see col.                                                                                                                                                                                                                                                                                                                                                        col. 4, lines 60-65; col. 20, lines 45-51; col. 37, lines 24-33; col. 37, lines 50-53).
However, Brady et al.’s invention failed to specifically disclose an article supporting mean / container to be moved relative to the wheel of the robot to align the article supporting means / container at a different elevation with a receiving means / container.  
However, in the same field of endeavor as Brady et al.’s invention, Theobald teaches an article support/delivery 64 of a mobile robot 30 to deliver article(s) at different elevation of a receiving means 36; wherein actuators 74 located on the robot 30 is configured to adjust and vertically change the position and /or orientation of the article support/ delivery 64 to vertically align with the receiving means 36 (see col. 9, lines 13-22, col. 6, lines 9-26; Figures 4, 10, 11, 13-14). Theobald teaches that the article support/transport/delivery means 64 moves relative to plurality of wheels 58 to vertically align the transport articles to a matching height of a receiving means for article delivering purposes. 
Given the teaching of Theobald, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Brady et al.’s invention to incorporate, within the autonomous ground vehicle, a mechanism / process for delivering article(s) at different elevation of a receiving means by adjusting and changing the position and / or orientation of the article support/transport/delivery means relative to the wheels to vertically align it with the receiving means to deliver transport articles, as taught by Theobald.  
The modification would enhance an autonomous ground vehicle configured to transport item(s) within a storage compartment and delivery the item at different elevation of a receiving means by adjusting and changing the position and / or orientation of the transport container to vertically align with the receiving means for transferring items.    

Regarding claims 3-6, Bradly et al., disclose an autonomous ground vehicle (AGV) having a storage compartment configured to transport and delivery item(s) to a delivery location (e.g., a second AGV having a storage compartment), wherein the item(s) is moved from the AGV into the second AGV via transfer mechanism(s) having a rollers (e.g., limitation: (i) delivery mechanism inside the transport container and (ii) conveyor mechanism) after opening the door(s) of both AGV (e.g., limitation: open the transport container) (see abstract; col. 18, lines 22-42; col. 18, lines 43-52; col. 16, lines 10-29; Figures 2A-2C and Figure 6).

 Regarding claim 7, Brady et al. disclose an apparatus and method for an autonomous ground vehicle wherein the recipient container is one of a plurality of recipient containers grouped together in columns and rows (e.g., Figures 6 and 7A depict a plurality of AGVs configured to deliver items) (see col. 36, lines 66 – col. 37, line 23; Figure 6 and 7A).
 
Regarding claims 9-10, Brady et al. disclose an apparatus and method for an autonomous ground vehicle further comprising (i) causing the transport container of the robot to receive the article from a pickup container at the first location and causing the transport container to move the article inside the transport container at the first location (e.g., an autonomous ground vehicle (AGV) having a storage compartment configured to receive / pickup item(s) from a transportation vehicle 332 for delivery) and (ii) wherein the pickup container has a delivery mechanism for removing the article from the pickup container for delivery to the transport container of the robot (e.g., wherein the item(s) is moved from the transportation vehicle inside the AVG via transfer mechanism(s) (see abstract; col. 18, lines 22-42; col. 18, lines 43-52; col. 46, lines 13-30; col. 65, lines 22-47; Figures 2A-2C and Figure 7A-7C). 

Regarding claim 11, Brady et al.’s invention failed to specifically disclose wherein the robot has an assembly for causing the transport container to translate in three orthogonal directions relative to the recipient container for permitting alignment of the transport container with the recipient container.
However, in the same filed of endeavor as Brady et al.’s invention, Theobald teaches a mobile robot 30 comprising actuators 74 configured to adjust and vertically change the position and / or orientation of an article support / delivery 64 to vertically align with the receiving means 36 (e.g., limitation: translate in a first orthogonal direction relative to the recipient container). Figures 3-4 and 13 depict the mobile robot 30 delivering  item 32 at the receiving means 36, wherein the robot 30 requires to align its article support / delivery 64 with the receiving means 36 in the longitudinal and horizontal directions orthogonal to the receiving means 36 (e.g., limitation: translate in a second and third orthogonal directions relative to the recipient container) to properly and safely delivery the item – see annotated image 4 below (see col. 6, lines 9-26; col. 9, lines 13-22; Figures 4, 10, 11, 13-14).

    PNG
    media_image1.png
    693
    911
    media_image1.png
    Greyscale

   
Given the teaching of Theobald, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Brady et al.’s invention to incorporate, within the autonomous ground vehicle, a mechanism / process for align the vehicle article support / delivery 64 with the receiving means 36 in the horizonal, lateral and vertical directions orthogonal to the receiving means to deliver a transport articles, as taught by Theobald.     
The modification would enhance an autonomous ground vehicle configured to transport item(s) within a storage compartment and delivery the item at different space locations of a receiving means by adjusting and changing the position and / or orientation of the storage compartment in the horizonal, lateral and vertical directions orthogonal with the receiving means for alignment and properly and safely transferring items.    

Regarding claim 12, Brady et al. disclose an apparatus and method for an autonomous ground vehicle wherein the transport container has an interior and an opening communicating with the interior of the transport container and the recipient container has an interior and an opening communicating with the interior of the recipient container and the directing the robot step includes directing the robot to align the opening of the transport container with the opening of the recipient container (e.g., the autonomous ground vehicle (AGV) having a storage container configured to transport and delivery item(s) to a delivery location – for instance, a second AGV having a storage compartment (e.g., limitation: with interior and opening communicating); wherein the items is moved from the AGV into a second AGV via a transfer mechanism after opening the doors of both AGVs) (see abstract, col. 18, lines 22-42; col. 18, lines 43-52; col. 16, lines 10-29; Figures 2A-2C and Figure 6).

Regarding claims 16-17, Brady et al. disclose an apparatus and method for an autonomous ground vehicle (i) wherein the directing the recipient container step includes directing the recipient container through the robot and (ii) wherein the directing the recipient container step includes powering the recipient container through the robot (e.g., the autonomous ground vehicle (AGV) having a storage compartment configured to transport and delivery item(s) to a delivery location (e.g., a second AGV having a storage compartment), wherein the item(s) is moved from the AGV into the second AGV via transfer mechanism(s) after opening the door(s) of both AGVs via a wired / wireless communication system. A locking mechanism is configured to lock / unlock vehicle’s door via a command signal (e.g., limitation: directing the recipient container through the robot / powering the recipient container through the robot) (see abstract; col. 18, lines 22-42; col. 18, lines 43-52; col. 16, lines 10-29; col. 11, line 59 – col. 12, line 11; col. 12, lines Figures 2A-2C and Figure 6). 
 
Regarding claims 20 and 22, Brady et al. disclose an apparatus and method for an autonomous ground vehicle comprising:
directing a robot having a plurality of wheels and having a transport container to receive an article within the transport container at a first location (e.g., an autonomous ground vehicle (AGV) comprising a storage compartment 202 A/B; wherein the AGV configured to receive an item for delivery - for instance at an AGV facility / material handling facility – limitation: first location. Figures 2A, 2B and 5 depict an AGV with a plurality of wheels - claim 2/19 limitation: the robot is a driverless wheeled vehicle) (e.g., see abstract, col. 34, lines 38-44, col. 4, lines 24-32, col. 6, lines 39-45, col. 7, lines 48-62; Figure 2A-2B and Figure 5), 
navigating the robot over an outdoor transportation network from the first location to a second location (e.g., the AGV configured to navigate along a travel path from the facility to a delivery location – limitation: second location) (e.g., col. 31, lines 59-66; col. 19, lines 39-49; Figure 5), 
directing the robot to align the transport container relative to a fixed elevated surface relative to the ground at the second location ( e.g., the AGV comprising an storage compartment 202 A to be moved adjacent to a second AGV having an storage compartment for transferring items between them; wherein the storage compartment of the second AGV is fixed above the ground at the location of the second AGV) (see col. 18, lines 22-28; Figures 2A, and 6), and 
delivering the article from the transport container to the fixed elevated surface at the second location (e.g., a transfer mechanism configured to transfer item(s) between the AGV and second AGV storage compartment after opening the doors of both AGV) (see col. 18, lines 22-28; Figures 2A, and 6), whereby a consumer can retrieve the article from the fixed elevated surface at the second location (e.g., a user travels to a pickup area for retrieving the item from the storage compartment, for instance of the second AGV) (see col. col. 4, lines 60-65; col. 20, lines 45-51; col. 37, lines 24-33; col. 37, lines 50-53).             
However, Brady et al.’s invention failed to specifically disclose an article supporting means / container to be moved relative to the wheels of the robot to align the article support means / container at a different fixed elevation surface relative to the ground at the second location. 
However, in the same field of endeavor as Brady et al.’s invention, Theobald teaches an article support/ delivery 64 of a mobile robot 30 to deliver article at different elevation of a receiving means 36, which is above a ground surface; wherein actuators 74 located on the robot 30 is configured to adjust and change the position and /or orientation of the article support/ delivery 64 to vertically align with the receiving means 36 (e.g., claim 22 limitation: to translate the transport container in at least one of a vertical direction and sideways direction to deliver the article to the fixed elevated surface at the second location) (see col. 9, lines 13-22; Figures 4, 10, 11, 13-14). Theobald teaches that the article support/delivery means 64 moves relative to plurality of wheels 58 to vertically align the transport articles to a matching height of a receiving means for article delivery purposes. 
Given the teaching of Theobald, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Brady et al.’s invention to incorporate, within the autonomous ground vehicle, a mechanism / process for delivering article(s) at different elevation of a receiving means by adjusting and changing the position and / or orientation of the article support / delivery means relative to the wheels to vertically align it with the receiving means to deliver transport articles, as taught by Theobald. 
The modification would enhance an autonomous ground vehicle configured to transport item(s) within a storage compartment and delivery the item at different elevation of a receiving means by adjusting and changing the position and / or orientation of the storage compartment to vertically align with the receiving means for transferring items.    

Regarding claim 21, Brady et al. disclose an apparatus and method for an autonomous ground vehicle wherein the robot has a conveyor mechanism inside the transport container for removing the article from the transport container for delivery to the fixed elevated surface at the second location (e.g., an autonomous ground vehicle (AGV) having a storage compartment configured to transport and delivery item(s) to a delivery location (e.g., a second AGV having a storage compartment), wherein the item(s) is moved from the AGV into the second AGV via transfer mechanism(s) having rollers (e.g., limitation: conveyor mechanism) after opening the door(s) of both AGV (see abstract; col. 18, lines 22-42; col. 18, lines 43-52; col. 16, lines 10-29; Figures 2A-2C and Figure 6).

Response to Argument

Applicant’s arguments filed on November 11 and 12, 2021, with respect to the rejections of claims as cited on the Office Action mailed on June 17, 2021, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims, applicant is kindly invited to consider the above Office Action to view the new ground of rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /J.O.P/ Examiner, Art Unit 3664                                                                                                                                                                                                       /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664